 1                                                                           The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7
                                        IN THE UNITED STATES DISTRICT COURT
 8                                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                                    AT SEATTLE
 9

10    UNITED STATES OF AMERICA,              )
                                             )                         Case No. 2:18-cv-00712-RSM
11             Plaintiff,                    )
                                             )                         ORDER GRANTING JOINT
12             v.                            )                         MOTION TO DISMISS QUALSTAR
                                             )                         CREDIT UNION
13    CAROL L. ENGEN, KING COUNTY, and       )
      QUALSTAR CREDIT UNION,                 )
14                                           )
               Defendants.                   )
15    _______________________________________)
16
                The United States of America (“United States”) and Qualstar Credit Union have jointly
17
     moved to dismiss Qualstar Credit Union pursuant to Fed. R. Civ. P. 41(a)(2). Based on the Joint
18
     Motion to Dismiss Qualstar Credit Union (“Motion”), and for good cause shown, the Court
19
     hereby GRANTS the Motion and IT IS HEREBY ORDERED that:
20
                1.          Qualstar Credit Union has no interest in the real property located in King County,
21
     Washington that is commonly described as 16423 NE 15th Street, Bellevue, WA 98008
22
     (“Subject Property”). The Subject Property bears King County Assessor’s Parcel No. 329830-
23
     0450. The legal description of the Subject Property is as follows:
24
                LOT 26, BLOCK 2, HIGHLAND HILLS NO. 2, ACCORDING TO THE PLAT
25              THEREOF RECORDED IN VOLUME 62 OF PLATS, PAGE 74, RECORDS OF KING
                COUNTY, WASHINGTON.
26
     See Dkt. # 1 at ¶ 8.
27
      Order Granting Joint Mot. to Dismiss Qualstar Credit Union               U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:18-cv-00712-RSM)                                 1           Tax Division, Western Region
                                                                               P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-616-3366
 1              2.          Qualstar Credit Union is DISMISSED from this action with prejudice, with each

 2   party to bear its own respective costs and attorneys’ fees.

 3              Dated this 24 day of March 2020.

 4

 5                                                                     A
                                                                       RICARDO S. MARTINEZ
 6                                                                     CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      Order Granting Joint Mot. to Dismiss Qualstar Credit Union                    U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:18-cv-00712-RSM)                                 2                Tax Division, Western Region
                                                                                    P.O. Box 683
                                                                                    Washington, D.C. 20044
                                                                                    Telephone: 202-616-3366
